DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loubens et al. (US Pat 6,689,096).
Re claim 1, Loubens discloses a probe device 1 (Fig 1,2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) for insertion into a body of a patient (it is noted that the phrase “for insertion into a body of a patient” is a functional limitation; this limitation is met in view of Fig 15) with a suction conduit (37 + the portion of 21 extending distal to through-hole 25) it is noted that the claims use the 
Re claim 2, Loubens discloses that the feed conduit has a feed tube section 23 extending between the feed attachment port and the suction/feed port (as seen in Fig 2, the entirety of ring 23 lies between these ports), and wherein a jacket wall (the entirety of head 3 except for inlet 31) of the feed tube section has a jacket opening (in-line with through-hole 25, as seen in Fig 2 and labeled in Fig A below) through which the suction conduit opens out from the feed conduit (as seen in Fig 2).

    PNG
    media_image1.png
    638
    790
    media_image1.png
    Greyscale

Re claim 3, Loubens discloses that a suction tube section 31 in an area of the jacket opening is formed integrally on the feed tube section (Col 7, Lines 50-54).
Re claim 4, Loubens discloses that the feed conduit has a feed tube section 23 extending between the feed attachment port and the suction/feed port (as seen in Fig 2, the entirety of ring 23 lies between these ports) in two tube sub-sections (labeled in annotated Fig A above), and wherein the suction conduit opens out from a tube transition section (labeled in annotated Fig A above) between the two tube sub-sections (as seen in Fig 2 and Fig A above).
Re claim 7, Loubens discloses that a suction tube section 31 is integrally formed on the tube transition section (Col 7, Lines 50-54).

Response to Arguments
Applicant's arguments filed 11/9/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783